DETAILED ACTION
Claims 17-25, 27-32 and 34-35 are pending before the Office for review.
In the response filed November 2, 2021:
Claims 17, 27, 28 and 34-35 were amended.
Claims 26 and 33 were canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Weihrouch on November 9, 2021.


Claims 34-35 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner previously rejected the subject matter of independent claims 17 and 28 under Joung in view of Kihara and Culp. However Applicant’s amendments and arguments filed November 2, 2021 has overcome the rejection of record. In particular, the cited prior art fails to teach or render obvious a plasma processing method comprising: (a) providing a substrate which includes a processing target and a pattern having a plurality of openings; (b) forming a first film on the pattern; (c) forming a second film on the first film, the second film having an etching rate lower than that of the first film, and the second film having different film thicknesses on side surfaces of the openings according to sizes of the openings; and (d) etching the second film under a predetermined processing condition until a portion of the first film is removed from at least a portion of the processing target, wherein the providing the substrate includes providing the substrate in which the plurality of openings includes a first opening and a second opening, and the first opening has an opening size different from an opening size of the second opening, and wherein after the etching of the second film a difference in opening size between the first opening and the second opening is reduced compared to prior to the forming of the first film. A further search of the prior art has failed to produce analogous art which teaches or renders obvious Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713